Citation Nr: 0406364	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  94-06904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Elinor P. Smith, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  This case comes to the Board of Veterans' 
Appeals (Board) from a January 1993 RO decision which denied 
service connection for PTSD and hepatitis. The veteran 
testified at an RO hearing in June 1993.  The Board remanded 
the case to the RO in March 1996 and February 1997.  The 
veteran testified at a Travel Board hearing in September 
2003; he elected to proceed with the hearing without his 
representative being present; and in October 2003, his 
representative submitted written argument in support of the 
claims.


FINDINGS OF FACT

1.  During service the veteran did not engage in combat, 
although there is sufficient verification of a service 
stressor, and the service stressor led to his currently 
diagnosed PTSD.

2.  The medical evidence shows the veteran does not currently 
have hepatitis or residuals of any prior hepatitis.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  Claimed hepatitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims service connection for PTSD and hepatitis.  
The VA has repeatedly notified him of the evidence necessary 
to substantiate the claims, including what he must submit and 
what the VA will obtain.  Pertinent identified records have 
been secured and VA examinations have been provided.  The 
file shows satisfactory VA compliance with the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. 

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A.  PTSD

Service personnel records show the veteran served on active 
duty in the Army from November 1968 to November 1970.  This 
included service in Vietnam from May 1969 to April 1970, 
during which time he performed duties with an engineering 
battalion and then with a transportation company.  He 
received no combat decorations, and the evidence does not 
otherwise show combat service.

Service medical records note that in May 1969 (shortly after 
arriving in Vietnam) the veteran was seen for various 
complaints including abdominal cramping, and there was an 
impression of a possible psychophysiological musculoskeletal 
reaction.  In October 1969 (while in Vietnam), he complained 
of anxiety and abdominal pain; the assessment was abdominal 
pain of undetermined cause; and he was referred to the mental 
health clinic, where he was reassured.  The October 1970 
service separation examination noted the psychiatric system 
was normal.

Post-service medical records from the late 1970s note 
treatment for substance abuse, and the veteran had some 
complaints of nervousness at that time.  The file contains 
numerous medical records from the 1990s and 2000s, mostly 
from the VA and Social Security Administration (SSA).  
Examination and treatment reports from this time show various 
psychiatric diagnoses including PTSD (although sometimes the 
diagnosis was qualified as being by history or to be ruled 
out).  A number of the records relate a PTSD diagnosis to 
service stressors in Vietnam.  Besides PTSD, these post-
service records show the veteran has been diagnosed with such 
coexisting conditions as depression, a personality disorder, 
and substance abuse.  

Concerning stressors for PTSD, the veteran has described 
Vietnam mortar and rocket attacks, and an episode of being 
near a fellow soldier who committed suicide by a self-
inflicted gunshot wound.  An October 2001 letter and 
attachments from the U.S. Armed Services Center for Unit 
Records Research (CURR) confirm the mortar/rocket attacks as 
well as the suicide casualty.

A prior version of a regulation provided that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

While the present claim was pending, this regulation was 
revised in June 1999, effective from March 1997, and the 
revised version provides, in pertinent part, that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a 
diagnosis under DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).

The Board notes that service records do not show that the 
veteran engaged in combat with the enemy.  Thus, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet.App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

The Board finds that while post-service clinicians have not 
always found PTSD with absolute certainty, there is enough 
evidence of a satisfactory medical diagnosis of PTSD, and 
medical evidence relating the condition to claimed service 
stressors.  The Board has considered reasonable doubt on this 
point.  38 U.S.C.A. § 5107(b).  

Regarding stressors, information from CURR confirms 
mortar/rocket attacks and a suicide of a soldier in the units 
with which the veteran served in Vietnam.  A recent court 
decision indicates that a rocket attack at a large base in 
Vietnam may be a sufficient PTSD stressor, and a veteran's 
claimed personal exposure to the rocket attack will be 
satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the rocket attack.   
See Pentecost, supra.  With this in mind, it appears there is 
adequate proof of a service stressor based on the veteran's 
assertions and the information received from CURR.

In sum, all elements for service connection for PTSD are 
established.  The Board finds PTSD was incurred in service, 
warranting service connection.  The benefit-of-the-doubt rule 
has been applied in reaching this decision.  38 U.S.C.A. 
§ 5107(b).

B.  Hepatitis

The service medical records show that the veteran was seen in 
May 1969 for a variety of symptoms including abdominal 
cramping, discolored eyes and urine, chills, etc.  
Assessments at that time included anemia and a possible 
psychophysiological reaction.  The service records do not 
show a diagnosis of hepatitis at that time or at any other 
time in service.  The October 1970 service separation 
examination is negative for hepatitis or for residuals of 
hepatitis.

Numerous post-service medical examination and treatment 
reports, from the 1970s to 2000s, are negative for hepatitis 
or for residuals of hepatitis.  

In written statements and hearing testimony in support of his 
claim for service connection, the veteran has maintained that 
he had, or may have had, hepatitis in service, given the 
symptoms he then experienced.  However, as a layman, he has 
no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  

One requirement for service connection is competent medical 
evidence that the claimed disability currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  In the instant 
case, the competent medical evidence fails to show current 
hepatitis or residuals of any prior hepatitis, and thus there 
may be no service connection.  The preponderance of the 
evidence is against the claim for service connection for 
hepatitis.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for PTSD is granted.

Service connection for hepatitis is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



